NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted November 23, 2021
                               Decided November 23, 2021

                                          Before

                     MICHAEL B. BRENNAN, Circuit Judge

                     AMY J. ST. EVE, Circuit Judge

                     CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 21-1948

UNITED STATES OF AMERICA,                         Appeal from the United States District
     Plaintiff-Appellee,                          Court for the Southern District of Illinois.

       v.                                         No. 20-CR-30081-NJR-01

DARIUS J. LOVE,                                   Nancy J. Rosenstengel,
     Defendant-Appellant.                         Chief Judge.

                                        ORDER

       Darius Love pleaded guilty to possessing a firearm as a felon. See 18 U.S.C.
§ 922(g)(1). The district court sentenced him to 120 months’ imprisonment and three
years’ supervised release. Love appeals, but his appointed counsel asserts that the
appeal is frivolous and moves to withdraw. See Anders v. Cal., 386 U.S. 738, 744 (1967).
Counsel’s brief explains the nature of the case and discusses the potential issues that an
appeal like this would be expected to involve. Because his analysis appears thorough,
and Love has not responded to the motion, see CIR. R. 51(b), we limit our review to the
potential issues he identifies. See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014).
No. 21-1948                                                                          Page 2

       Counsel informs us that he consulted with his client and confirmed that Love
wishes to challenge only his sentence, not the validity of his guilty plea. Counsel thus
properly refrains from exploring the adequacy of the plea colloquy or the voluntariness
of the plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012).

       Counsel considers whether Love could raise a nonfrivolous challenge to his
sentence but rightly concludes that he could not. The district court correctly calculated a
sentencing range of 130 to 162 months (based on an offense level of 27 and criminal-
history category of VI) but that range was capped by the statutory maximum of 120
months. See 18 U.S.C. § 924(a); U.S.S.G. § 5G1.1(a). The offense level reflects a base of 24,
based on Love’s prior convictions for delivery of controlled substances and delivery of
heroin, see U.S.S.G. § 2K2.1(a)(2); plus two levels because the offense involved three
firearms, see U.S.S.G. § 2K2.1(b)(1)(A); plus four levels because Love possessed the
firearms in connection with another felony offense, drug possession with intent to
deliver, see U.S.S.G. § 2K2.1(b)(6)(B); minus three levels for Love’s acceptance of
responsibility. See U.S.S.G. § 3E1.1(a)–(b).

        We also agree with counsel that any challenge to Love’s sentence as
substantively unreasonable would be futile. The sentence falls within the guideline
range, so we may presume it to be reasonable, see Rita v. United States, 551 U.S. 338, 347
(2007); United States v. McDonald, 981 F.3d 579, 581 (7th Cir. 2020), and like counsel, we
see no basis in the record that might rebut that presumption. The court appropriately
weighed the sentencing factors under 18 U.S.C. § 3553(a), highlighting the nature of the
offense (“a very serious case … that someone who’s on state parole would be in
possession of three firearms and be selling drugs”); Love’s criminal history
(“remarkable” both in the number of points and his failure to comply with conditions of
release); and the need for deterrence (“a big factor,” given Love’s recidivism). The
district court also considered mitigating factors, including the trauma Love confronted
early in life.

       Therefore, we GRANT counsel’s motion to withdraw and DISMISS the appeal.